                  Case 8:20-cv-00222-PWG Document 1 Filed 01/24/20 Page 1 of 6



                                    UNITED STATES DISTRICT COURT
1                                             FOR THE
                                       DISTRICT OF MARYLAND
2

3
     DANIEL BAIDEN,                                 )
4                                                   )
                                                    )       Case No.:
                      Plaintiff                     )
5
                                                    )       COMPLAINT AND DEMAND FOR
             v.                                     )       JURY TRIAL
6
                                                    )
7                                                   )       (Unlawful Debt Collection Practices)
     JP RECOVERY SERVICES, INC.,                    )
8                                                   )
                      Defendant                     )
9

10                                             COMPLAINT

11           DANIEL BAIDEN (“Plaintiff”), by and through his attorneys, KIMMEL &
12   SILVERMAN, P.C., alleges the following against JP RECOVERY SERVICES, INC.
13
     (“Defendant”):
14
                                            INTRODUCTION
15
             1.       Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act
16
     (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Telephone Consumer Protection Act, ("TCPA"),
17
     47 U.S.C. § 227, et seq.
18
                                      JURISDICTION AND VENUE
19

20
             2.       Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See Mims v.

21   Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).

22           3.       Defendant conducts business in the State of Maryland and as such, personal

23   jurisdiction is established.

24           4.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
25



                                                        1

                                         PLAINTIFF’S COMPLAINT
                  Case 8:20-cv-00222-PWG Document 1 Filed 01/24/20 Page 2 of 6



                                                    PARTIES
1
             5.      Plaintiff is a natural person residing in Germantown, Maryland 20874.
2

3
             6.      Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

4            7.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

5            8.      Defendant is a business entity and national debt collector with an office located at

6    20220 Center Ridge Road, Suite 200, Rocky River, OH 44116.
7            9.      Defendant is a “debt collector” as that term is defined by 15 U.S.C. §1692 a(6),
8
     and sought to collect a debt from Plaintiff.
9
             10.     Debt collection is the principal purpose of Defendant’s business.
10
             11.     Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).
11
             12.     Defendant acted through its agents, employees, officers, members, directors,
12
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
13
                                        FACTUAL ALLEGATIONS
14
             13.     Plaintiff has a cellular telephone number.
15

16           14.     Plaintiff has only used this number as a cellular telephone number.

17           15.     At all relevant times, Defendant attempted to collect a consumer debt and

18   contacted Plaintiff in its attempts to collect that debt.

19          16.      Defendant called Plaintiff on a repetitive and continuous basis in attempt to
20   collect an alleged debt.
21
            17.      Upon information and belief, the calls related to a personal debt and Plaintiff
22
     only has personal debts for personal, family, or household purposes.
23
            18.      When contacting Plaintiff, Defendant used an automatic telephone dialing system
24
     and automatic and/or pre-recorded messages.
25



                                                         2

                                           PLAINTIFF’S COMPLAINT
               Case 8:20-cv-00222-PWG Document 1 Filed 01/24/20 Page 3 of 6



            19.       Plaintiff knew that Defendant’s calls were automated as they started with a
1
     noticeable pause or delay with no caller on the line before transferring to a live representative or
2

3
     terminating.

4           20.       Defendant’s telephone calls were not made for “emergency purposes,” but rather

5    were placed with the intent of collecting a debt allegedly owed by Plaintiff.

6           21.       Shortly after the calls started, Plaintiff demanded that Defendant stop placing
7    calls to his cellular telephone number.
8
            22.       Defendant heard and acknowledged Plaintiff’s request to stop calling, yet
9
     Defendant continued to call Plaintiff repeatedly, sometimes multiple times in a single day.
10
            23.       Once Defendant knew its calls were unwanted there was no lawful purpose for
11
     these continued calls.
12
            24.       Further, any continued calls could only have been placed for the purpose of
13
     harassing Plaintiff.
14
            25.       Defendant’s actions as described herein were taken with the intent to harass,
15

16   upset and coerce payment from Plaintiff.

17          26.       Plaintiff found Defendant’s repeated calls to be invasive, harassing, annoying,

18   frustrating, and upsetting.

19
                                         COUNT I
20                                DEFENDANT VIOLATED THE
                            TELEPHONE CONSUMER PROTECTION ACT
21

22          27.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

23   length herein.

24          28.       Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone using

25   an automatic telephone dialing system and automatic and/or pre-recorded messages.


                                                       3

                                          PLAINTIFF’S COMPLAINT
                  Case 8:20-cv-00222-PWG Document 1 Filed 01/24/20 Page 4 of 6



             29.     Defendant’s calls to Plaintiff were not made for “emergency purposes.”
1
            30.      Defendant’s calls to Plaintiff after Plaintiff revoked consent to call were made
2

3
     without “prior express consent.”

4            31.     Defendant’s acts as described above were done with malicious, intentional,

5    willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the

6    purpose of harassing Plaintiff.
7            32.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
8
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,
9
     legal justification or legal excuse.
10
             33.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses
11
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
12
     damages.
13
                                      COUNT II
14
                     DEFENDANT VIOLATED §§ 1692d and d(5) OF THE FDCPA
15
             34.     A debt collector violates §1692d by engaging in any conduct the natural
16
     consequence of which is to harass, oppress, or abuse any person in connection with the collection
17
     of a debt.
18
             35.     A debt collector violates §1692d(5) by causing a telephone to ring or engaging
19
     any person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or
20
     harass any person at the called number.
21

22           36.     Defendant violated these sections when it placed repeated and continuous

23   harassing telephone calls to Plaintiff, and when it continued calling knowing that its calls were

24   unwanted.

25



                                                      4

                                            PLAINTIFF’S COMPLAINT
                Case 8:20-cv-00222-PWG Document 1 Filed 01/24/20 Page 5 of 6



                                       PRAYER FOR RELIEF
1
             WHEREFORE, Plaintiff, DANIEL BAIDEN, respectfully prays for a judgment as
2

3
     follows:

4                  a.     All actual damages suffered pursuant to 47 U.S.C. § 227(b)(3)(A);

5                  b.     Statutory damages of $500.00 per violative telephone call pursuant to 47

6                         U.S.C. § 227(b)(3)(B);
7                  c.     Treble damages of $1,500.00 per violative telephone call pursuant to 47
8
                          U.S.C. §227(b)(3);
9
                   d.     Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);
10
                    e.    All actual damages suffered pursuant to 15 U.S.C. § 1692k(a)(1);
11
                    f.    Statutory damages of $1,000.00 for the violation of the FDCPA pursuant
12
                          to 15 U.S.C. § 1692k(a)(2)(A);
13
                    g.    All reasonable attorneys’ fees, witness fees, court costs and other litigation
14
                          costs, pursuant to 15 U.S.C. § 1693k(a)(3);
15

16                 h.     Any other relief deemed appropriate by this Honorable Court.

17

18                                 DEMAND FOR JURY TRIAL

19           PLEASE TAKE NOTICE that Plaintiff, DANIEL BAIDEN, demands a jury trial in this
20   case.
21

22

23

24

25



                                                    5

                                       PLAINTIFF’S COMPLAINT
           Case 8:20-cv-00222-PWG Document 1 Filed 01/24/20 Page 6 of 6



                                       Respectfully submitted,
1
     DATED: January 24, 2020           By: /s/ Amy Lynn Bennecoff Ginsburg
2
                                       Amy Lynn Bennecoff Ginsburg, Esq.
3
                                       Kimmel & Silverman, P.C.
                                       30 East Butler Pike
4                                      Ambler, PA 19002
                                       Telephone: (215) 540-8888
5                                      Facsimile (215) 540-8817
                                       Email: aginsburg@creditlaw.com
6                                      Attorney for Plaintiff
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                         6

                               PLAINTIFF’S COMPLAINT
